UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                   No. 12-2676

                        PEDRO ENRIQUE HERNANDEZ,
                                           Petitioner

                                        v.

               ATTORNEY GENERAL OF THE UNITED STATES,
                                                  Respondent
                       (Agency No. A022-598-326 )

Present: AMBRO, HARDIMAN and ROTH, Circuit Judges

      1. Motion by Respondent to Amend Opinion filed June 3, 2013.


                                                   Respectfully,
                                                   Clerk/tmm

_________________________________ORDER________________________________
      In response to the foregoing Motion to Amend Opinion, Footnote 3 shall be
omitted from the Opinion filed on June 3, 2013.

                                                   By the Court,

                                                   /s/ Thomas M. Hardiman
                                                   Circuit Judge

Dated: July 30, 2013
tmm/cc: Pedro Enrique Hernandez
Erica B. Miles